Exhibit Document processing fee If document is filed on paper If document is filed electronically Fees & forms/cover sheets are subject to change. To file electronically, access instructions for this form/cover sheet and other information or print copies of filed documents, visit www.sos.state.co.us and select Business Center. Paper documents must be typewritten or machine printed. E-Filed $ 125.00 $25.00 Colorado Secretary of State Date and Time: 03/10/2009 05:31 PM ID Number: 20081646311 Document number: 20091145415 Amount Paid: $25.00 ABOVE SPACE FOR OFFICE USE ONLY Articles of Amendment filed pursuant to §7-90-301, et seq. and §7-110-106 of the Colorado Revised Statutes (C.R.S.) ID number: 20081646311 1. Enity name: Accredited Members, Inc. (If changing the name of the corporation, indicate name BEFORE the name change) 2. New Entity name: (if aplicable) 3. Use of Restricted Words (if any of these terms are contained in an entity name, true name of an entity, trade name or trademark stated in this document, mark the applicable box): o "bank" or "trust" or any derivative thereof o "credit union"o"savings and loan" o "insurance", casualty", "mutual", or "surety" 4. Other amendments, if any, are attached. 5. If the amendment provides for an exchange, reclassification or cancellation of issued shares, the attachment states the provisions for implementing the amendment. 6. If the corporation's period of duration as amended is less than perpetual, state the date on which the period of duration expires: (mm/dd/yyyy) OR If the corporation's period of duration as amended is perpetual, mark this box:þ 7. (Optional) Delayed effective date: (mm/dd/yyyy) Notice: Causing this document to be delivered to the secretary of state for filing shall constitute the affirmation or acknowledgment of each individual causing such delivery, under penalties of perjury, that the document is the individual's act and deed, or that the individual in good faith believes the document is the act and deed of the person on whose behalf the individual is causing the document to be delivered for filing, taken in conformity with the requirements of part 3 of article 90 of title 7, C.R.S., the constituent documents, and the organic statutes, and that the individual in good faith believes the facts stated in the document are true and the document complies with the requirements of that Part, the constituent documents, and the organic statutes. This perjury notice applies to each individual who causes this document to be delivered to the secretary of state, whether or not such individual is named in the document as one who has caused it to be delivered. 8. Name(s) and address(es) of the individual(s) causing the document to be delivered for filing: Waltz PeterF (Last)(First)(Middle)(Suffix) 6400 S. Fiddlers Green Circle (Streetname and number orPost Officeinformation) Suite 1000 Greenwood VillageCO 80111 (City)(State)(Postal/Zip Code) United States (Province - if applicable)(Country - if not US) (The document need not state the true name and address of more than one individual.
